From: Rebecca Brunetti <rebeccabrunetti66@gmail.com>
Sent: Friday, July 17, 2020 3:14 PM
To: Ulrike Hevener <Ulrike_Hevener@paed.uscourts.gov>
Subject: USA v. Salvatore Brunetti (2:94 CR 0012713)

Dear Judge Kearney,



I hope this letter finds you well. My name is Rebecca Fairorth and I am writing to you on behalf of my
father Salvatore Brunetti. On June 28th, 1995, my father was indicted along with 17 other members of
La Cosa Nostra and sentenced to 40 years in prison (USA v. Salvatore Brunetti ‐ 94‐127‐13). Currently
my father is serving his time at FCI Fort Dix.

Recently he received an order from the courts in response to his request for immediate release in
addition to a reduced sentence for time served under the First Step Act and the Cares Act of 2020. My
understanding is that my father can seek assignment of representation through the Federal Community
Defenders Office, which to date has not happened. He and I both continue to follow up with them in
hopes that time does not run out before he can have a voice.

While I realize my father's involvement was very serious at the time my plea to you should his case
come across your bench is to try recognizing that people can and do change. Understandably the
criminal system is less understanding than a daughter who sees him for who he is and was and loves him
just the same. There is so much more to him than all the bad that was portrayed in court and in legal
documents.

Salvatore Brunetti is an artist, a musician, a mentor to young men and a teacher to many of the people
he has come across within the system in his 27 years of incarceration. Just ask anyone that knows him
as he is now. Yes, you will see in his documentation that he had a couple of infractions while locked up
however he has been a model prisoner for the last 20 + years with no infractions whatsoever.

Salvatore Brunetti is also a father, a grandfather, a great grandfather, a brother, and an uncle. He is and
has been many things in his 73 years but what he is now is a changed man. I do not want my father to
get sick and die of Covid19 in the prison system because he was deemed dangerous many years ago and
never got the chance to prove to the court that he has changed. Judge Kearney, do you believe in
grace?

Please, I ask you for grace for my father so that he has more time to prepare a response Pro‐Se if
necessary, for his request to be released with a reduced sentence under the First Step Act and the Cares
Act of 2020 .



With much appreciation,



Rebecca Fairorth (Brunetti)
